UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7752


MAURICE L. CUMBERLANDER,

                Plaintiff - Appellant,

          v.

KING GEORGE COUNTY CIRCUIT COURT, Municipality; JENNIFER
POLLARD, Assistant Commonwealth Attorney for “Municipality”;
VERONICA CROMER, Court Appointed Public Defender for the
Public Defender’s Office; MATTHEW BRITTON, Commonwealth
Attorney for the “Municipality”; TERESA PAGLIARO, Court
Appointed Attorney of the Pagliaro Law Firm; JANE FLETCHER,
Virginia State Bar Deputy Intake Counsel,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-01278-CMH-JFA)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maurice L. Cumberlander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice L. Cumberlander appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.      Cumberlander      v.    King    George    Cnty.

Circuit    Court,   No.    1:14-cv-01278-CMH-JFA           (E.D.    Va.    Nov.   12,

2014).      We   deny   Cumberlander’s       motion   for    injunctive      relief

pending appeal as moot.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court   and    argument      would    not    aid   the

decisional process.



                                                                           AFFIRMED




                                       2